Name: Council Regulation (EEC) No 1653/81 of 28 April 1981 on the supply of skimmed-milk powder as emergency food aid for the people of China, under Regulation (EEC) No 1310/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6 . 81 Official Journal of the European Communities No L 165/3 COUNCIL REGULATION (EEC) No 1653/81 of 28 April 1981 on the supply of skimmed-milk powder as emergency food aid for the people of China, under Regulation (EEC) No 1310/80 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Commission has received a request for emergency food aid for the people of China in the form of skimmed-milk powder ; whereas the needs warrant food aid from the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain deve ­ loping countries and specialized agencies under the 1980 programme (*), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1311 /80 of 28 May 1980 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (2), provides for a reserve of 6 565 tonnes of skimmed-milk powder ; whereas quantities are still available under this reserve : Of the quantities of skimmed-milk powder still avail ­ able under the reserve provided for by Regulation (EEC) No 1311 /80, 2 000 tonnes shall be allocated as emergency food aid for the people of China. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING ( ¢) OJ No L 134, 31 . 5 . 1980, p . 10 . (2) OJ No L 134, 31 . 5 . 1980 , p . 12.